DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s cancellation of rejected claim 7, under 35 U.S.C. § 112 acknowledged and entered.  Therefore the rejection has been withdrawn.
The applicant originally submitted claims 1-11 in the application. In the present response, the applicant amended claims 1 and 9-11, added new claims 12-18 and cancelled claims 2-8. Accordingly, claims 1 and 9-18 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 12/17/2020, with respect to rejection of claim 1 under 35 U.S.C. § 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (US 2014/0071623). 
Regarding Claim 16, Suzuki (In Figs 4-5) discloses a cooling device (72) comprising: 
a first cooling unit (74/16/12/14/82/83); and 
a second cooling unit (74/16/12/14/82/83); wherein 
the first cooling unit includes: 
a first cold plate (74); 
a first pump (16) that circulates refrigerant liquid (¶ 41, II. 1-3) and that is attached to a side of the first cooling unit in a first direction (height direction of 14), (Fig 4); and 

a second cold plate (74); 
a second pump (16) that circulates the refrigerant liquid and that is attached to a side of the second cooling unit in the first direction (height wise direction of 14); and 
a second pump surface (surface of 16) provided on a side of the second pump (16); and the first pump surface is opposed to the second pump surface in a second direction (width wise direction of 14) that is perpendicular to the first direction (Fig 4).  
Regarding Claim 17, Suzuki discloses the limitations of claim 16, however Suzuki (In Figs 4-5) further discloses wherein the first pump (16) is adjacent to the first cold plate (74) in a third direction (length wise direction of 14) that is perpendicular to both the first direction (height wise direction 14) and the second direction (width wise direction of 14); and the second pump (16) is adjacent to the second cold plate (74) in the third direction (width wise direction of 14), (Fig 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Suzuki in view of Eriksen (US 2014/0251583).
Regarding Claim 18, Suzuki discloses the limitations of claim 16, however Suzuki does not disclose wherein the first pump is attached to a side of the first cold plate in the first direction, and the second pump is attached to a side of the second cold plate in the first direction.
Instead Eriksen (In Fig 3) teaches wherein the first pump (pump within 24, ¶ 20, II. 8-12) is attached to a side of the first cold plate (24) in the first direction (height wise direction of 24), and the second pump (pump 
It would have been obvious to an ordinary skilled person in the art before the time invention was filed to modify Suzuki with Eriksen with a first and second pumps attached to a side of their respective first and second  cold plate in the first direction to benefit from circulating liquid to dissipating the heat from the cold plates absorb heat and continue the cycle (Eriksen, ¶ 20, II. 1-5).

Allowable Subject Matter
Claims 1, 9-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 9-15 the allowability resides in the overall structure of the device as recited in 
independent claim 1 and 12 and at least in part because claims 1 and 12 recites, “a first radiator extending in a first direction and including a plurality of plate-shaped fins; a first plate-shaped cold plate extending in a second direction perpendicular to the first direction and provided adjacent to the plurality of plate-shaped fins of the first radiator; a first pump that circulates refrigerant liquid and that is adjacent to the first radiator in the second direction; a first tank that stores the refrigerant liquid and that is between the first radiator and the first pump; a first tank surface provided on a side of the first tank, the first pump connected to the first tank surface in the second direction;  a second radiator extending in the first direction and including a plurality of plate-shaped fins; Application No. 16/672,533December 17, 2020Reply to the Office Action dated August 17, 2020Page 3 of 12a second plate-shaped cold plate extending in the second direction perpendicular to the first direction; a second pump that circulates the refrigerant liquid and is adjacent to the first radiator in the second direction; a second tank that stores the refrigerant liquid and that is between the second radiator and the second pump; a second tank surface provided on a side of the second tank, the second pump being connected to the second tank surface in the second direction” in claim 1 and “a first radiator extending in a first direction and including a plurality of fins; a first pump that circulates refrigerant liquid and that is adjacent to the first radiator in a second direction perpendicular to the first direction; a first tank that stores the refrigerant liquid and that is between the first radiator and the first pump; a first tank surface provided on a side of the first tank, the first pump being connected to the first tank surface in the second direction; a second radiator extending in the first direction and including a plurality of fins; a second pump that circulates the refrigerant liquid and that is adjacent to the first radiator in the second direction; a second tank that stores refrigerant liquid and that is between the second radiator and the second pump; a second tank surface provided on a side of the second tank, the second pump connected to the second tank surface in the second direction” in claim 12. 
The aforementioned limitations in combination with all remaining limitations of claims 1 and 12 are 
believed to render said claims 1 and 12 and all claims dependent therefrom (claims 9-11 and 13-15) patentable over the art of record. 
The closest art of record is believed to be that of Killion et al (US 2012/0087088 – hereafter “Killion”). 	While Killion Figs 5-6 teach many limitation of claims 1 and 12 as per the non-final office action dated 08/17/2020, neither Killion, nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of claims 1 and 12.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

 						Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835